DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-19 are pending in this application.
Response to Amendment
Claims 12 and 13 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/05/2022, with respect to claims 12-19 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Note: Vinzens International Patent Document WO 2014/139559 which was previously cited in the Non-Final Rejection mailed 04/04/2022 has now been cited in the PTO-892.
Allowable Subject Matter
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 12-19 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 12, especially wherein in fault-free operation, the electronic switch remains in the ON state and that two limit values exist for protection, wherein the electronic switch is operated by pulse-width modulation when a first one of the two limit values is exceeded, and wherein the electronic switch is switched off when a second one of the two limit values, which is greater than the first limit value, is exceeded, wherein the electronic switch is configured to reduce an edge steepness of a switching edge of the-pulse-width modulation as the phase control factor decreases. Claims 13 and 18 are allowed mutatis mutandis the reasons for claim 12. Claims 14-17 are allowed based on their dependency on claim 13. Claim 19 is allowed based on its dependency on claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839